Exhibit 10.11.2

FORM OF SEVERANCE COMPENSATION AGREEMENT FOR SENIOR MANAGEMENT

(2011 U.S. VERSION)

DATE

NAME

LOCATION

Dear NAME:

The Board of Directors (the “Board”) of GrafTech International Ltd. (the
“Corporation”) has authorized the grant to you of this Severance Compensation
Agreement (this “Agreement”). The Board recognizes that the possibility of a
Change in Control of the Corporation exists, as is the case with many publicly
held corporations, and that the uncertainty and questions which it may raise
among management may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from a possible Change
in Control of the Corporation. The Board has also determined that it is in the
best interests of the Corporation and its stockholders to ensure your continued
availability to the Company in the event of a potential Change in Control of the
Corporation. References herein to the “Company” mean the Corporation and its
subsidiaries.

In order to induce you to remain in the employ of the Company and in
consideration of your continued service to the Company, the Corporation and its
subsidiary or subsidiaries signing the signature page of this Agreement jointly
and severally agree that you shall receive the severance benefits set forth in
this Agreement in the event your employment with the Company is terminated
subsequent to a Change in Control of the Corporation under the circumstances
described below.

1. Definitions.

a. “Change in Control of the Corporation” shall be deemed to occur if any of the
following circumstances shall occur:

(i) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Securities Exchange Act of 1934 (the “Act”) becomes the beneficial owner of
15% or more of the then outstanding Common Stock or 15% or more of the then
outstanding voting securities of the Corporation;

(ii) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Act acquires by proxy or otherwise the right to vote on any matter or
question with respect to 15% or more of the then outstanding Common Stock or 15%
or more of the combined voting power of the then outstanding voting securities
of the Corporation;



--------------------------------------------------------------------------------

(iii) Present Directors and New Directors cease for any reason to constitute a
majority of the Board (and, for purposes of this clause (iii), “Present
Directors” shall mean individuals who at the beginning of any consecutive
twenty-four month period were members of the Board and “New Directors” shall
mean individuals whose election by the Board or whose nomination for election as
directors by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then in office who were Present Directors or New
Directors);

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation; or

(v) consummation of: (x) a reorganization, restructuring, recapitalization,
reincorporation, merger or consolidation of the Corporation (a “Business
Combination”) unless, following such Business Combination, (a) all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock and the voting securities of the Corporation outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the common equity securities and the combined
voting power of the voting securities of the corporation or other entity
resulting from such Business Combination outstanding after such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such Business Combination owns the Corporation or all or
substantially all of the assets of the Corporation or the Company either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
outstanding Common Stock and the combined voting power of the outstanding voting
securities of the Corporation, respectively, (b) no “person” or “group” within
the meaning of Section 13(d) or 14(d)(2) of the Act (excluding (1) any
corporation or other entity resulting from such Business Combination and (2) any
employee benefit plan (or related trust) of the Company or any corporation or
other entity resulting from such Business Combination) beneficially owns 15% or
more of the common equity securities or 15% or more of the combined voting power
of the voting securities of the corporation or other entity resulting from such
Business Combination outstanding after such Business Combination, except to the
extent that such beneficial ownership existed prior to such Business Combination
with respect to the Common Stock and the voting securities of the Corporation,
and (c) at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement providing for such Business Combination or at the time of the
action of the Board approving such Business Combination, whichever is earlier;
or (y) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Corporation or the Company, whether held directly or indirectly through one or
more subsidiaries (excluding any pledge, mortgage, grant of security interest,
sale-leaseback or similar transaction, but including any foreclosure sale),
provided, that, for purposes of clauses (v)(x) and (v)(y) above, the divestiture
of less than substantially all of the assets of the Corporation or the Company
in one transaction or a series of related transactions, whether effected by
sale, lease, exchange, spin-off, sale of stock of or merger or consolidation of
a subsidiary, transfer or otherwise, shall not constitute a Change in Control of
the Corporation.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to occur (x) pursuant to clause (i) or (ii) above, solely because 15%
or more of the then outstanding Common Stock or the then outstanding voting
securities of the Corporation is or becomes beneficially owned or is directly or
indirectly held or acquired by one or more employee benefit plans (or related
trusts) maintained by the Company and (y) with respect to any “deferral of
compensation” under Section 409A (as defined below) under the Agreement unless
the relevant event or circumstance also constitutes a “change in the ownership
or effective control” of the Corporation or a “change in the ownership of a
substantial portion of the assets” of the Corporation within the meaning of
Section 409A.

For purposes of this Agreement, references to “beneficial owner” and correlative
phrases shall have the same definition as set forth in Rule 13d-3 under the Act
(except that ownership by underwriters for purposes of a distribution or
offering shall not be deemed to be “beneficial ownership”), references to the
Act or rules and regulations thereunder shall mean those in effect on June 20,
2000 and references to “Common Stock” shall mean the common stock of the
Corporation.

b. “Code” shall mean the Internal Revenue Code of 1986, as amended.

c. “Date of Termination” shall mean:

(i) in case employment is terminated due to your Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period);
and

(ii) in all other cases, the date specified in the Notice of Termination (which
shall not be less than thirty (30) nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

 

3



--------------------------------------------------------------------------------

d. “Disability” shall mean you are unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or last for a continuous period of not
less than 12 months.

e. “Good Reason for Resignation” shall mean the occurrence of any of the
following:

(i)(A) a change in your status or position with the Company, which in your
reasonable judgment does not represent a status or position comparable to your
status or position immediately prior to a Change in Control of the Corporation
or a promotion from your status or position immediately prior to a Change in
Control of the Corporation; or

(B) a reduction in the level of your reporting responsibility as it existed
immediately prior to a Change in Control of the Corporation; or

(C) the assignment to you of any duties or responsibilities or a diminution of
duties or responsibilities, which in your reasonable judgment are inconsistent
with your status or position with the Company in effect immediately prior to a
Change in Control of the Corporation;

it being understood that any of the foregoing in connection with a termination
of your employment for Retirement, Disability or Termination for Cause shall not
constitute Good Reason for Resignation;

(ii) a reduction by the Company in the annual rate of your base salary as in
effect immediately prior to the date of a Change in Control of the Corporation
or as the same may be increased from time to time thereafter, or the Company’s
failure to increase the annual rate of your base salary for a calendar year in
an amount at least equal to the average percentage increase in base salary for
all employees of the Company with Severance Compensation Agreements in the
preceding calendar year (and the Company agrees that, within three (3) days
after your request, the Company shall notify you of the average percentage
increase in base salary for all such employees in the calendar year preceding
your request);

(iii) the failure by the Company to continue in effect any compensation plan in
which you participate as in effect immediately prior to a Change in Control of
the Corporation, including but not limited to the Savings Program, any of the
Incentive Compensation Plans or any substitute plans adopted prior to a Change
in Control of the Corporation, unless an arrangement satisfactory to you
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue your
participation therein on at least as favorable a basis, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed immediately prior to a Change in Control of the
Corporation;

 

4



--------------------------------------------------------------------------------

(iv) the Company requiring you to be based outside of a thirty-five (35) mile
radius from where your office is located immediately prior to a Change in
Control of the Corporation, except for required travel on the Company’s business
to an extent substantially consistent with your business travel obligations
immediately prior to a Change in Control of the Corporation;

(v) the failure by the Company to continue to provide you with benefits at least
as favorable as those enjoyed by you (and your dependents, if applicable) under
any of the Company’s pre-retirement and post-retirement life insurance, medical,
health and accident, and disability plans or any other plan of the Company
intended to benefit employees in which you (or your dependents) were
participating immediately prior to a Change in Control of the Corporation, the
taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive you (or your dependents) of
any material fringe benefit enjoyed by you (or your dependents) immediately
prior to a Change in Control of the Corporation, or the failure by the Company
to provide you with the number of annual paid vacation days to which you were
annually entitled immediately prior to a Change in Control of the Corporation;

(vi) the failure of the Company to obtain a satisfactory agreement from any
Successor (as defined in Paragraph 4(a) hereof) to assume and agree to perform
this Agreement, as contemplated in Paragraph 4(a) hereof; or

(vii) the failure of the Company to pay to you an Incentive Compensation Award,
deferred compensation or other compensation award earned, but not paid, prior to
a Change in Control of the Corporation.

f. “Incentive Compensation” means any compensation, variable compensation,
bonus, stock option, restricted stock or other benefit or award paid or payable,
or made or to be made, under an Incentive Compensation Plan.

g. “Incentive Compensation Award” shall mean a payment or other benefit or award
to you under any Incentive Compensation Plan.

h. “Incentive Compensation Plan” shall mean any variable compensation or
incentive compensation plan maintained by the Company in which you were a
participant immediately prior to a Change in Control of the Corporation,
including but not limited to the GrafTech International Ltd. Incentive
Compensation Plan (or a successor plan), the GrafTech International Ltd.
Executive Incentive Compensation Plan (or a successor plan) and the GrafTech
International Ltd. 2005 Equity Incentive Plan (or a successor plan).

 

5



--------------------------------------------------------------------------------

i. “Notice of Termination” shall mean a written notice as provided in Paragraph
8 hereof.

j. “Retirement” shall mean your voluntary termination from employment by the
Company other than with Good Reason (i) (A) with the right to receive a
non-actuarially reduced pension benefit under the Retirement Program (or a
successor plan) or (B) if not eligible to participate therein or if the
Retirement Program (or a successor plan) is not then in effect or shall have
been changed in a manner which makes it materially more onerous to become
eligible to receive such a benefit than it was on July 13, 2000, at any time
after attaining age 62 with at least 10 years of employment with the Company or
after attaining age 65 or after attaining that age where the sum of your age and
years of employment with the Company equals or exceeds 85 or (ii) in accordance
with any other retirement arrangement which is established with your consent
with respect to you.

k. “Retirement Program” shall mean the GrafTech International Holdings Inc.
Retirement Plan (together with all supplemental and excess plans related
thereto), regardless of whether you are or would have been covered thereby.

l. “Savings Program” shall mean the GrafTech International Holdings Savings Plan
(or a successor plan).

m. “Termination for Cause” shall mean termination of your employment upon your
willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that there shall have been delivered
to you a copy of a resolution, duly adopted by the unanimous affirmative vote of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of the conduct set forth and
specifying the particulars thereof in detail.

For purposes of this clause (m), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you in bad faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Any act or failure to act based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done or omitted to be done by
you in good faith and in the best interests of the Company.

n. “Variable Compensation Year” means a calendar year of an Incentive
Compensation Plan.

2. Compensation Upon Termination or While Disabled. Following a Change in
Control of the Corporation, you shall be entitled to the following benefits:

 

6



--------------------------------------------------------------------------------

a. Termination Other Than for Retirement, Death, Disability or Termination for
Cause; Termination By Your Resignation with Good Reason for Resignation. If your
employment by the Company shall be terminated subsequent to a Change in Control
of the Corporation and during the term of this Agreement (x) by the Company
other than for Retirement, Death, Disability or Termination for Cause or (y) by
you for Good Reason for Resignation, then you shall be entitled to the benefits
provided below, without regard to any contrary provision of any plan:

(i) Accrued Salary. The Company shall pay you, not later than the fifth day
following the Date of Termination, but in no event later than sixty (60) days
following your “separation from service” within the meaning of Code Section 409A
and the regulations promulgated thereunder (“Section 409A”), your base salary
and vacation pay accrued through the Date of Termination (including any banked
vacation and any vested vacation for the calendar year in which the Date of
Termination occurs) at the rate in effect at the time the Notice of Termination
is given (or at the rate in effect immediately prior to a Change in Control of
the Corporation, if such rate was higher).

(ii) Accrued Incentive Compensation. The Company shall pay you, not later than
thirty (30) days following your Date of Termination, but in no event later than
sixty (60) days following your “separation from service” within the meaning of
Section 409A, the amount of your accrued Incentive Compensation which shall be
determined as follows:

(A) If the Date of Termination is after the end of a Variable Compensation Year,
but before Incentive Compensation for said Variable Compensation Year has been
paid, the Company shall pay to you under this Agreement for your service during
such Variable Compensation Year the amount of your target variable compensation
payment (i.e., the percent of your salary grade midpoint at risk) for such
Variable Compensation Year.

(B) In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Company shall pay to you under this Agreement
for your service during such Variable Compensation Year up to the Date of
Termination, the amount of your target variable compensation payment (i.e., the
percent of your salary grade midpoint at risk) for such Variable Compensation
Year (or if such target has not then been established, your target variable
compensation award for the immediately preceding Variable Compensation Year),
multiplied by a fraction, the numerator of which is the total number of days
which have elapsed in the current Variable Compensation Year to the Date of
Termination and the denominator of which is three hundred sixty-five (365).

 

7



--------------------------------------------------------------------------------

If there is more than one Incentive Compensation Plan, your accrued Incentive
Compensation under each Incentive Compensation Plan shall be determined
separately for each such Plan.

For the purpose of this Paragraph 2(a)(ii), the amount of your target variable
compensation payment shall be used, whether or not such Incentive Compensation
was actually paid to you or was includible in your gross income for Federal,
state, local, commonwealth or foreign income tax purposes.

(iii) Insurance Coverage. The Company shall arrange to provide you (and your
dependents, if applicable) with life, disability, accident, dental and medical
benefits substantially equivalent to those which you are receiving, or were
entitled to receive, from the Company immediately prior to a Change in Control
of the Corporation. Such benefits shall be provided to you for the longer of
(x) thirty-six (36) months after such Date of Termination or (y) the period
during which such benefits would have been provided to you, as a terminated
employee, under the applicable life, disability, accident, dental and medical
plans in effect immediately prior to a Change in Control of the Corporation
(except that after a period of thirty six (36) months such benefits shall be
provided to you on the same financial terms and conditions as provided for under
the respective plans). Such benefits shall be provided to you in lieu of any
continuation coverage you would be eligible for under COBRA.

(iv) Severance Payment. The Company shall pay as a severance payment to you, not
later than the fifth day following the Date of Termination, but in no event
later than sixty (60) days following your “separation from service” within the
meaning of Section 409A, a lump sum severance payment (the “Severance Payment”)
equal to (x) 2.99 times the sum of the amounts set forth in the following
subparagraphs (A) and (B), less (y) the amount set forth in the following
subparagraph (C).

(A) The amount of your annual base salary, which shall be deemed to be the
greater of your annual base salary which was payable to you by the Company
immediately prior to the Date of Termination or your annual base salary which
was payable to you by the Company immediately prior to a Change in Control of
the Corporation.

(B) The amount of your Incentive Compensation (excluding stock option,
restricted stock and other equity compensation awards that are not part of, or
in lieu of, awards under annual cost bonuses and similar benefits), which shall
be deemed to be the greater of:

 

8



--------------------------------------------------------------------------------

(I) the amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Date of
Termination occurs (or if such target has not then been established, your target
variable compensation award for the immediately preceding Variable Compensation
Year); or

(II) the amount of your target variable compensation payment (i.e., the percent
of your salary grade midpoint at risk) for the year in which the Change in
Control of the Corporation occurs (or if such target has not then been
established, your target variable compensation award for the immediately
preceding Variable Compensation Year).

(C) Your other severance payments which shall be deemed to be the amount of any
severance payment or the value of any severance benefit received or to be
received by you from the Company pursuant to any other plan of the Company.

For purposes of calculations under this subparagraph (iv), the value
attributable to any stock options, restricted stock or other equity-based
benefit or award included in your Incentive Compensation shall be the value
thereof as determined by the Company at the time of the grant (and, in
determining such value, the Black-Scholes method or other similar methodology
(and assumptions and data) used by the Company at the time of grant shall be
used and, if at the time of such grant, it was specified in writing that the
grant covered a period of more than one year, then the value of such grant shall
be annualized by dividing such value by the number of years (or parts thereof)
the grant was specified to cover) and the amounts of base salary and target
variable compensation payments and the values of stock options shall be the
amounts calculated without regard to whether or not such amounts were actually
paid to you or includible in your gross income for Federal, state, local,
commonwealth or foreign income tax purposes.

(v) Reduction in Severance Payment. The Severance Payment shall be reduced only
in the event specifically provided in this subparagraph (v). If the aggregate
present value, as determined for purposes of Code Section 280G, of all amounts
that are parachute payments for purposes of such Section exceeds the limitation
set forth in Code Section 280G(b)(2)(A)(ii), then there shall be a reduction in
the amount of your Severance Payment to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, exceeds such limit such that the Severance Payment will not
constitute a parachute payment within the meaning of Code Section 280G(b)(2)(A).
Whether requested by you or the Corporation, the determination of whether any
reduction in such payments or benefits to be provided under this Agreement or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Corporation by the Corporation’s independent accountants. The
fact that your right to payments or benefits may be reduced by reason of the
limitations contained in this subparagraph (v) will not of itself limit or
otherwise affect any rights you have other than pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

b. Payments While Disabled. During any period prior to the Date of Termination
and during the term of this Agreement that you are unable to perform your
full-time duties with the Company, whether as a result of your Disability or as
a result of a physical or mental disability that is not a Disability, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all other compensation and benefits that are
payable or provided under the Company’s benefit plans, including its disability
plans. After the Date of Termination for Disability, your benefits shall be
determined in accordance with the Retirement Program and the disability,
benefit, insurance and other applicable plans of the Company. The compensation
and benefits, other than salary and payments under the Retirement Program,
payable or provided pursuant to this subparagraph (b) shall be the greater of
(x) the amounts computed under the disability, benefit, insurance and other
applicable plans in effect immediately prior to a Change in Control of the
Corporation and (y) the amounts computed under the disability, benefit,
insurance and other applicable plans in effect at the time the compensation and
benefits are paid. If the amounts payable under clause (x) are greater, then the
Corporation shall pay to you, at the same time as the disability payments are
made, the excess of the benefits payable under clause (x) over the benefits
payable under clause (y).

c. Payments if Terminated for Cause, or Termination by You Other Than With Good
Reason for Resignation. If your employment shall be terminated by the Company as
a Termination for Cause or by you other than with Good Reason for Resignation,
the Company shall pay you your full base salary and accrued vacation pay
(including any banked vacation and any vested vacation for the calendar year in
which the Date of Termination occurs) through the Date of Termination, at the
rate in effect at the time Notice of Termination is given, plus any benefits or
awards which have been earned or become payable but which have not yet been paid
to you. You shall receive any payment due under this subparagraph (c) on your
Date of Termination not later than the fifth day following the Date of
Termination, but in no event later than sixty (60) days following a “separation
from service” within the meaning of Section 409A. Thereafter, the Company shall
have no further obligation to you under this Agreement.

d. After Retirement or Death. If your employment shall be terminated by your
Retirement, or by reason of your death, your benefits shall be determined in
accordance with the Company’s retirement and insurance programs then in effect.
You are not entitled to any payments hereunder.

 

10



--------------------------------------------------------------------------------

3. Term of Agreement. This Agreement shall commence on the date hereof and,
subject to the following two sentences, shall continue in effect through
December 31, 2011; provided, however, that commencing on January 1, 2012 and
each January 1 thereafter, the term of this Agreement shall automatically be
extended for one additional year unless, not later than September 30 of the
preceding year, the Company or you shall have given written notice that it or
you does not wish to extend this Agreement on the following January 1; provided
further, however, that, if the Company shall have given such a notice and if a
Change in Control of the Corporation shall have occurred or been publicly
reported, proposed or announced (regardless of whether done so by the Company or
a third party) during the original or any extended term of this Agreement or
within three months thereafter, this Agreement shall be reinstated (if it shall
have otherwise terminated pursuant to such notice by the Company) and shall
continue in effect. In any event, the term of this Agreement shall expire on the
third (3rd) anniversary of the date of a Change in Control of the Corporation.
In addition, in any event, this Agreement shall terminate if your employment is
terminated by you or the Company prior to the occurrence of a Change in Control
of the Corporation.

4. Successors; Binding Agreement.

a. Successors of the Company. The Company will require any Successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assent at
least five business days prior to the time a person becomes a Successor (or
where the Company does not have at least five business days advance notice that
a person may become a Successor, within three business days after having notice
that such person may become or has become a Successor) shall constitute Good
Reason for Resignation by you and, if a Change in Control of the Corporation has
occurred or thereafter occurs, shall entitle you immediately to the benefits
provided in Paragraph 2(a) hereof upon delivery by you of a Notice of
Termination. For purposes of this Agreement, “Successor” shall mean any person
that obtains or succeeds to, or has the practical ability to control (either
immediately or with the passage of time), the Company’s business directly, by
merger or consolidation, or indirectly, by purchase of voting securities of the
Company, by acquisition of rights to vote voting securities of the Company or
otherwise, including but not limited to any person or group that acquires the
beneficial ownership or voting rights described in Paragraph 1(a)(i) or
1(a)(ii).

b. Your Successor. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

5. Nature of Payments. All payments to you under this Agreement shall be
considered severance payments in consideration of your past service to the
Company.

6. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8. Notice. Any purported termination of your employment by the Company or by you
following a Change in Control of the Corporation shall be communicated to the
other party by a written Notice of Termination. A Notice of Termination by you
shall indicate in reasonable detail the facts and circumstances claimed to
provide a basis for a Good Reason for Resignation. For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of the Board with a copy to the Secretary of the Company or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

9. Fees and Expenses. The Company shall pay all legal fees and related expenses
incurred by you as a result of your termination following a Change in Control of
the Corporation or by you in seeking to obtain or enforce any right or benefit
provided by this Agreement (including all fees and expenses, if any, incurred in
contesting or disputing any such termination or incurred by you in seeking
advice in connection therewith).

10. Miscellaneous. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. References in
this Agreement to “plans” in the context of employee incentive, compensation,
retirement, severance, medical, benefit, welfare, perquisite or related matters
shall include agreements, policies, arrangements, commitments, practices,
resolutions and programs.

11. Conflicting Employment Agreements. To the extent that you have or obtain
after the date hereof a written employment agreement with the Company which
contains provisions that conflict with this Agreement, this Agreement shall
govern unless such employment agreement specifically refers to this Paragraph 11
and states that such employment agreement governs. To the extent that such
employment agreement provides for rights or benefits which are duplicative of
those set forth in this Agreement, you shall be entitled to only one such right
or benefit (which shall be the one which, in your judgment if timely made, is
most favorable to you). To the extent that such employment agreement provides
for rights or benefits which are additional to those set forth in this
Agreement, this Agreement shall not impair in any way your entitlement to those
additional rights or benefits.

 

12



--------------------------------------------------------------------------------

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware (without
regard to the choice of laws provisions thereof). The Company and you hereby
agree to irrevocably submit to the jurisdiction of any State or Federal court
sitting in the State of Delaware, and any appellate court thereof, in any action
or proceeding arising out of or relating to this Agreement. The Company and you
hereby irrevocably agree that all claims in respect of such action or proceeding
shall only be heard and determined in a State or Federal court sitting in the
State of Delaware.

13. Section 409A.

a. Notwithstanding any provision of the Agreement to the contrary, distribution
of any amount that constitutes “deferred compensation” payable to you due to
your “separation from service” within the meaning of Section 409A, shall not be
made before six months after such separation from service or your death, if
earlier (the “Six Month Limitation”), if you are a Key Employee (as defined
below). At the end of such six-month period, payments that would have been made
but for the Six Month Limitation shall be paid in a lump sum, without interest,
on the first day of the seventh month following your separation from service and
remaining payments shall commence, or continue, in accordance with the relevant
provision of Section 2 of this Agreement. Notwithstanding the Six Month
Limitation, in the event that any amounts of “deferred compensation” payable to
you due to your “separation from service” constitute “separation pay only upon
an involuntary separation from service” within the meaning of Section 409A
(“Separation Pay”), then all or a portion of such Separation Pay, up to two
times the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the separation
from service occurs (i.e., $460,000 in the event of a separation from service
during 2008), whether paid under this Agreement or otherwise, may be paid to you
during the six-month period following such separation from service with the
Corporation. For purposes hereof, Key Employee shall mean an employee treated as
a “specified employee” under Code Section 409A(a)(2)(B)(i), i.e., a key employee
of the Corporation (as defined in Code Section 416(i), without regard to
paragraph (5) thereof). The Corporation shall determine which employees shall be
deemed Key Employees using December 31st as an identification date.

b. If you are a Key Employee, you shall be responsible for paying the premiums
relating to any continuation of life, disability or accident insurance benefits
described in Section 2.a.(iii) of this Agreement during the six month period
immediately following your “separation from service” within the meaning of
Section 409A, and the Corporation shall be responsible for paying any and all
such premiums during the remainder of the period you are entitled to receive
such benefits in accordance with Section 2.a.(iii) of this Agreement. The
Corporation shall reimburse you for such premiums paid by you in accordance with
the preceding sentence on the first day of the seventh month following your
“separation from service” within the meaning of Section 409A.

 

13



--------------------------------------------------------------------------------

c. Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of the Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits.

d. This Agreement is intended to comply with Section 409A and any ambiguities
should be interpreted in such a way as to comply with Section 409A.

 

14



--------------------------------------------------------------------------------

If you agree with this letter, kindly sign and return the enclosed copy of this
letter which will then constitute our agreement on the subject matter hereof.

 

Sincerely, GRAFTECH INTERNATIONAL LTD. By:     Title:     GRAFTECH INTERNATIONAL
HOLDINGS INC. By:     Title:    

 

Agreed to as of the date first above written    Employee

 

15